DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,9-12,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenek et al US 2010/0087290 in view of Tabata Us 6,672,415 and Gabriel et al US 8,862,302.
In Re 1, Schoenek teaches A hybrid vehicle control apparatus controlling a hybrid vehicle, the hybrid vehicle including an engine, a torque converter having a pump impeller to which a 5torque output from an output shaft of the engine is input and a turbine runner disposed so as to face the pump impeller, a transmission changing a speed of a rotation input from the torque converter, a motor-generator having a rotor integrally connected to the pump impeller (rotor 50 connected to 74/174 embodied as a torque converter fig 2 paras 30-31 especially 31) and a stator disposed around the rotor, a lockup clutch connecting the output shaft of the engine and an input shaft of the transmission or disconnecting the 10input shaft from the output shaft (all structure taught in paras 36,37,47 especially figs 2,4,5,9), and a stator cooling device cooling the stator (paras 42,45), the hybrid vehicle control apparatus comprising: 
an electronic control unit (54) including a microprocessor and a memory connected to the microprocessor (inherent), wherein the microprocessor is configured to perform 20controlling the engine, the transmission, the lockup clutch, the motor-generator and the stator cooling device based on the temperature (paras 24, paras 42,45 cooling the stator).
Schoenek does not teach although Tabata teaches a torque converter temperature detector configured to detect a temperature of the torque converter, and temperature of the torque converter detected by the torque converter temperature detector, so that the temperature of the torque converter is equal to or lower 25than a first predetermined temperature (col 61 l 55 - col 62 l 5).  Tabata further teaches reducing torque convertor temperature by reducing slip (col 61 l 55 - col 62 l 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Tabata’s torque converter temperature detection and mitigation to Schoeneke’s hybrid vehicle to mitigate temperature.
Schoeneke does not teach although Gabriel teaches a rotor temperature detector configured to detect a temperature of the rotor; 15a stator temperature detector configured to detect a temperature of the stator (col 3 ll 1-15); and the temperature of the rotor detected by the rotor temperature detector and the temperature of the stator detected by the stator temperature detector so that, the temperature of the rotor is equal to or lower than a second predetermined temperature and the temperature of the stator is equal to or lower than a third predetermined temperature (col 3 ll 1-15 fig 2). Gabriel further teaches the electric motor generator may overheat if mitigating action is not taken, background section.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Gabriel’s rotor and stator detection and mitigation to Schoeneke’s hybrid vehicle to mitigate overheating.
In Re 2, Schoeneke as modified by Tabata and Gabriel teach as described above in re 1 determining whether the temperature of the torque converter detected by the torque converter temperature detector is higher than the first predetermined temperature; determining whether the temperature of the rotor detected by the rotor 5temperature detector is higher than the second predetermined temperature; and determining whether the temperature of the stator detected by the stator temperature detector is higher than the third predetermined temperature, and wherein the microprocessor is configured to perform the controlling including controlling the engine, the transmission, the lockup 10clutch, the motor-generator and the stator cooling device so that it is determined that the temperature of the torque converter is equal to or lower than the first predetermined temperature, it is determined that the temperature of the rotor is equal to or lower than the second predetermined temperature, and it is determined that the temperature of the stator is equal to lower than the third predetermined temperature (where mitigating action is taken when overheating conditions are detected above limits or thresholds of the rotor stator torque converter).
In Re 3, Schoeneke does not teach although Tabata teaches controlling the lockup clutch and the engine so that when it is determined that the temperature of the torque converter is higher than the first 20predetermined temperature, the lockup clutch is connected while a slip of the lockup clutch is prohibited, or the lockup clutch is disconnected and the torque from the engine is equal to or smaller than a predetermined torque (col 61 l 55 - col 62 l 5).  Tabata further teaches reducing torque convertor temperature by reducing slip (col 61 l 55 - col 62 l 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Tabata’s torque converter temperature detection and mitigation to Schoeneke’s hybrid vehicle to mitigate temperature.
In Re 9, Schoeneke further teaches the rotor (220/320 figs 3-4 with rotor 48 of fig 1 pictured in fig 4) is disposed on a radial outside (see the figures) of the lockup clutch (377, para 36).

In Re 10-12,18,19, rejected over in re 1-3,9 Schoenek in view of Tabata and Gabriel as described above.

Claim(s) 4,5,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenek et al US 2010/0087290 in view of Tabata Us 6,672,415 and Gabriel et al US 8,862,302 and Ortmann et al US 2007/0202989.
In Re 4, Schoenek further teaches the stator cooling device includes a pump circulating a cooling medium (para 42). Schoenek as modified by Tabata and Gabriel as described in re 1 above teaches, and the microprocessor is configured to perform the controlling including controlling the transmission, the pump and motor-generator so that when it is determined that the temperature of the rotor is higher than the second predetermined temperature, an output of the motor-generator is equal to or smaller than a predetermined value (Gabriel fig 2 step 50), a speed ratio of the transmission increases (where Schoenek as modified by Tabata and Gabriel has reduced motor torque and therefore the transmission as Schoenek per torque transmission maps of Tabata at least figs 8-10 require a downshift, e.g. 2nd gear to 1st gear, downshift synomous with transmission speed ratio increase). - 19 -H120-0755-USO1(HF-924-US)
Schoenek does not teach although Ortmann teaches increasing a flow rate of the cooling medium increases (para 11). Ortmann further teaches feedback loop with temperature measuring provides a more accurate control of the necessary flow rate for the cooling fluid (para 11). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Ortmann’s increased cooling flow rate to Schoenek’s hybrid vehicle to increase cooling.
In Re 5, Schoenek further teaches the stator cooling device includes a pump circulating a cooling medium (para 42). Schoenek as modified by Tabata and Gabriel as described in re 1 above teaches, and the microprocessor is configured to perform the controlling including controlling the transmission, the pump and motor-generator so that when it is determined that the temperature of the stator is higher than the second predetermined temperature, an output of the motor-generator is equal to or smaller than a predetermined value (Gabriel fig 2 step 50), a speed ratio of the transmission increases (where Schoenek as modified by Tabata and Gabriel has reduced motor torque and therefore the transmission as Schoenek per torque transmission maps of Tabata at least figs 8-10 require a downshift, e.g. 2nd gear to 1st gear, downshift synomous with transmission speed ratio increase). - 19 -H120-0755-USO1(HF-924-US)
Schoenek does not teach although Ortmann teaches increasing a flow rate of the cooling medium increases (para 11). Ortmann further teaches feedback loop with temperature measuring provides a more accurate control of the necessary flow rate for the cooling fluid (para 11). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Ortmann’s increased cooling flow rate to Schoenek’s hybrid vehicle to increase cooling.

In Re 13-14 rejected over in re 4-5 Schoenek in view of Tabata and Gabriel and Ortmann as described above.

Allowable Subject Matter
Claim 6-8,15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious the specifically claimed hybrid vehicle powertrain structure including lockup clutch and temperature sensors for torque convertor, rotor, stator with temperature mitigation techniques including torque convertor temperature lower than limit with stator higher than limit disconnecting lockup clutch, torque convertor and rotor lower but stator higher then stator flow rate cooling medium increases and motor generator output restricted and transmission shifts to maximized efficiency gear stage in combination with the other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747